MEMORANDUM OPINION
                                        No. 04-09-00212-CR

                                      Carlos Julio MARTINEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-5650
                              Honorable Mary Román, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 10, 2010

AFFIRMED

           After entering a plea of no contest on April 3, 2009, the trial court found Appellant

Carlos Martinez guilty of the offense of aggravated assault causing serious bodily injury. The

trial court subsequently sentenced Martinez to seventeen years confinement in the Institutional

Division of the Texas Department of Criminal Justice. Martinez appeals the judgment of the trial

court.
                                                                                   04-09-00212-CR


       Martinez’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal has no merit. Counsel provided Martinez with a copy of the brief and informed him

of his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Martinez did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is, therefore, affirmed. Furthermore, we grant

appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177

n.1. No substitute counsel will be appointed. Should Martinez wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3; 68.7. Any petition

for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-